Citation Nr: 1453810	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  07-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) rated as 30 percent disabling prior to August 27, 2007, and as 70 percent disabling since August 27, 2007.

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted entitlement to service connection for a panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling effective March 31, 2004.  In a May 2011 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood and increased the disability rating assigned from 30 percent to 70 percent disabling, effective from August 27, 2007.  

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  In September 2012, the Board remanded the Veteran's claim for additional development.  

The Board denied the Veteran's claim for an increased rating in a November 2013 decision.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Court Order, pursuant to a Joint Motion for Remand, the Veteran's claim for entitlement to an increased initial rating for PTSD and entitlement to a TDIU were remanded to the Board for additional consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In light of the Joint Motion for remand, the Board finds that further action on the claim for a TDIU is required.

By way of procedural history, in a June 2006 rating decision, the Veteran was initially granted service connection for panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling effective March 31, 2004.  In November 2006, the Veteran submitted a notice of disagreement with the rating assigned for the psychiatric disability.  In June 2010, the Veteran submitted a statement in support of his claim for an increased rating.  The Veteran also submitted medical evidence indicating that his psychiatric symptoms significantly affected his occupational activities.  In a May 2011 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood and increased the disability rating assigned from 30 percent to 70 percent disabling, effective from August 27, 2007.  In June 2011, the Veteran filed a claim for entitlement to an increased rating based on individual unemployability.  The RO denied the claim for a TDIU in an October 2011 rating decision.  

The parties to the Joint Motion for Remand found that the Board failed to acknowledge the Veteran's June 2010 statement and evidence indicating that he was unemployable due to his service-connected psychiatric disorder.  Additionally, the parties cited to a Veterans Benefits Administration (VBA) Fast Letter indicating that VA should send the Veteran a Statement of the Case or Supplemental Statement of the Case regarding the TDIU if "the Veteran has filed a notice of disagreement regarding an increased evaluation for a service-connected disability" and "while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal AND the rating decision denies the TDIU claim."  VBA Fast Letter 13-013 (June 17, 2013).

 In this case, while the Appeal Management Center (AMC) issued a Supplemental Statement of the Case in April 2013 addressing the issue of an increased rating for the service-connected psychiatric disability, it did not address entitlement to a TDIU, which had been denied in the October 2011 rating decision.

Thus, under these circumstances, the Board finds that a Statement of the Case as to the issue of entitlement to a TDIU must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

The Board notes that the parties to the Joint Motion did not specifically indicate that the increased rating claim for PTSD was inextricably intertwined with the TDIU issue.  However, in light of the fact that the Court vacated the November 2013 Board decision in full, the Board will defer adjudication of the increased rating claim for PTSD until further development has been completed with regard to the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take all indicated action in order to issue a Statement of the Case at to the issue of entitlement to a TDIU, and if the Veteran perfects the appeal, the claim for a TDIU and an increased rating for PTSD should be certified and returned to the Board for the purpose of appellate disposition after any necessary development has been completed.  If the TDIU appeal is not perfected, the PTSD claim should be returned to the Board for appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



